 

 

 

 

 

 

Case 1:19-cv-09996-AJN Document 30 F USDC SDNY OO
DOCUMENT
ELECTRONICALLY FILED |
DOC #:
UNITED STATES DISTRICT COURT DATE FILED; “AR CHART 2020") |
SOUTHERN DISTRICT OF NEW YORK mo iu :
SERGIO CALDERON LARA, JESUS MISARAY Case No.: 19-cv-09996
BERNARDO SEGURA LARA, and JORGE (AJN)
GRANADOS, individually and on behalf of others NOTICE OF
similarly situated, VOLUNTARY
DISMISSAL PURSUANT |
Plaintiff, TO F.R.C.P. 41(a)(1)(A)@

-against-

KNOLLWOOD ROAD DELICATESSEN INC.
(D/B/A KNOLLWOOD GOURMET DELI), JOHN
DOE CORP. (D/B/A G&J DELI, GERARD
FLETCHER, GAMEL C SALEH (A.K.A. MOB), and
KARMEN DOE,

Defendants.
xX

 

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs
Sergio Calderon Lara, Jesus Misaray, Bernardo Segura Lara, and Jorge Granados, by and

through their attorneys, Michael Faillace & Associates, P.C., hereby give notice that in the 10

   

above-captioned action Defendant Gerard Fletcher is voluntarily dismissed without prejudice.

Dated: New York, New York
March 6, 2020 MICHAEL FAILLACE & ASSOCIATES, P.C.

SO ORDEREA /s/Clela Errington

By: Clela Errington

60 East 42nd Street, Suite 4510
ON J. NATHAN | New York, New York 10165
ATES DISTRICT JUDGE (212) 317-1200

Attorneys for Plaintiff
\a\ae

  
 
 

 

 
